Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-24 directed to Group II non-elected without traverse.  Accordingly, claims 20-24 have been cancelled.
Reasons for Allowance
Claims 1-8, 10-14, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 1-8, 10-14, and 19.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "a sponge", in combination with the other limitations of claim 1 and 13, respectively.  The closest prior art of record (Greenizen) discloses a first clamp, a second clamp, and an arm coupling the first clamp and second clamp capable of being used for the intended use of the application in examination. Although Greenizen’s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a sponge for cleaning a conditioner head, in combination with all the other limitations in the independent claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.


Response to Arguments 
Regarding claim 4, the 112b rejection is now withdrawn as applicant’s arguments are persuasive. The phrases “a center of arc of the first clamp and the second clamp” and “a center of the conditioner head” are definite as the examiner is in accordance with the applicant’s arguments. 
Regarding claims 1, 2, 3, 5, and 8, the respective 102 and 103 rejections are now withdrawn as the allowable subject matter: “a sponge” was amended into claim 1. Said claims now overcome all prior art rejections. As previously stated, it would not be obvious before the effective filing date to modify the closest prior art, U.S. Patent Publication No. 2019/0111395 (“Greenzien”), by introducing a sponge to clean a polishing pad. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Goren on 1/13/2022 (and a further conversation held on 1/20/2022).


The application has been amended as follows: 
Claim 1 - -

“A pad conditioner head cleaning tool, comprising:

a sponge

a first clamp configured to removably engage a first portion of [[a]] the sponge 

against an outer surface of a disk-shaped pad conditioner head at a first location;

a second clamp configured to removably engage a second portion 

of the sponge against the outer surface of the disk-shaped pad conditioner head 

at a second location; and

an arm coupling the first clamp to the second clamp, wherein the arm is 

sufficiently flexible to permit the first clamp and the second clamp to be 

separated to fit around the disk-shaped pad conditioner head and sufficiently 

tensile to bias the first clamp and the second clamp inwardly to press the sponge 

against [[an]] the outer surface of [[a]] the disk-shaped pad conditioner head



Claim 4, Line 2 - -  “clamp and a center of arc of the second clamp [[is]] are at a 

center of the conditioner head when the pad conditioner head” - - 

Claim 12, Line 1 - -  “The tool of claim 1, wherein the sponge 


Claim 13, Line 4 - -  “a first clamp configured to removably engage a first portion of [[a]] the sponge against” - -
Claim 13, line 11 - - “second clamp inwardly to press the sponge against [[an]] the outer surface of [[a]] the disk-shaped pad conditioner head;” - - 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723